Motion so far granted as to permit the evidence of Christopher N. Dunn to be taken of the transaction and circumstances attending the alleged execution of the instrument in question, purporting to be the last will and testament of Thomas Keegan, deceased, bearing upon the question of its execution and attestation as such; and his evidence may also be taken bearing upon the question of the identity of the instrument so executed with that offered and admitted to probate; and, on part of the contestant, the further evidence of Dennis Dempsey and Patrick Donnelly may be taken bearing upon the same questions. It is referred to G. N. Orcutt, of Hornellsville, N. Y., to take such proofs, and report the same to this court, pursuant to section 2586 of the Code of Civil Procedure.